DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Argument
This office action is in response to the amendment filed on 11/07/2022.  
Claims 1-20 are presented for further examination. 
Applicant’s remarks have been fully considered but they are moot for the new ground of rejection set forth below. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Myran et al. (US 2019/0339904; hereinafter Myran) in view of Gorobets et al. (US 2012/0297118; hereinafter Gorobets), further in view of Lee  (US 2020/0034299), further in view of Bodas et al.  (US 2004/0117600; hereinafter Bodas).
Regarding independent claim(s) 1, Myran teaches a system ([0020], systems and methods are provided for operating a solid state drive (SSD) using a two-stage logical-to-physical (L2P) address mapping table) comprising: 
a memory device (Fig. 1 & [0021], SSD 104) comprising a NAND storage ([0025], The NAND storage 216 may be used as the main storage for user data) and low latency NVM ([0025], the block-erasable low latency NVM 218 may be used to store metadata of the SSD, not user data).
Myran does not explicitly teach using QLC for main storage nor using SLC for storing metadata.  
In an analogous art of address translation, Gorobets teaches multi-level cells (MLCs) portion and a single level cell (SLC) portion ([0019], One or more memory types may compose memory 26, including without limitation single level cell (SLC) type of flash configuration and multi-level cell (MLC) type flash memory configuration. The SLC flash may be configured as a binary cache 28 and …MLC may be used as main storage 30; 
Fig. 2 & [0020], These LBAs are grouped into logical groups (LGs) 204. As part of the process of writing and erasing data having LBAs that fall within specific LGs, certain fragments of LGs may be written into the binary cache 28 portion of the flash memory 26 rather than to the main storage 30 portion of the flash memory 26. Fragments of LGs that are written into the binary cache 28 are mapped in a table referred to as a binary cache index 206 to track the logical to physical address relationship for a data fragment 208 associated with a LG currently written into a binary cache block 210).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Myran and Gorobets before them, to improve Myran’s block-erasable low latency NVM {second portion} has faster access than the main storage for user data {first portion} with Gorobets’s multi-level cells type flash memory used as main storage whereas SLC used as binary cache. The motivation of doing so would be for the benefits of utilizing the characteristics of high latency but high capacity of MLC for storing user data and utilizing the characteristics low latency but lower capacity of SLC for storing metadata, e.g., L2P tables. 
Although Gorobets teaches using multi-level cells type flash memory portions as main storage, Myran and Gorobets do not explicitly teach quad-level cells (QLCs) memory.
In an analogous art of address translation, Lee teaches quad-level cells (QLCs) memory blocks ([0064], An MLC memory block includes a plurality of pages which are realized by memory cells each storing multi-bit data (for example, 2 or more bits), and has a larger data storage space than the SLC memory block, that is, the MLC memory block is capable of being highly integrated. In particular, the memory device 150 may include, as MLC memory blocks, an MLC memory block including a plurality of pages which are realized by memory cells each capable of storing 2-bit data, a triple level cell (TLC) memory block including a plurality of pages which are realized by memory cells each capable of storing 3-bit data, a quadruple level cell (QLC) memory block including a plurality of pages which are realized by memory cells each capable of storing 4-bit data, or a multiple level cell memory block including pages which are realized by memory cells each capable of storing 5 or more-bit data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Lee, Myran and Gorobets before them, to improve Myran and Gorobets’s Multi-level Cell type flash memory blocks for main storage with Lee’s Multi-level cell type flash realized by a quadruple level cell (QLC) memory block with memory cells each capable of storing 4-bit data. The motivation of doing so would be for the benefits of providing larger data storage space in the main storage for storing user data.
Thus, the combination of Myran, Gorobets and Lee teaches the memory device comprising a quad-level cells (QLCs) portion and a single level cell (SLC) portion, the QLC portion comprising multiple QLCs, the SLC portion comprising multiple SLCs.
The combination of Myran, Gorobets and Lee further teaches
the SLC portion storing a first logical to physical (L2P) table comprising a mapping between logical addresses and physical addresses in the QLC portion of the memory device (Myran, [0025], the block-erasable low latency NVM 218 may be used to store metadata of the SSD, not user data. In one embodiment, the block-erasable NVM 218 stores a plurality of L2P table partitions {first L2P table in second portion} to facilitate two-stage L2P address redirection);
and a processing device coupled to the memory device, the processing device configured to perform operations (Fig. 2, Processor 202 in SSD Controller 108; [0024]) comprising: receiving a request specifying a logical address associated with a host-initiated operation directed at the QLC portion of the memory device ([0031] & claim 8, the controller is configured to: receive, from the host, a command to perform a data operation in the NAND array and a logical address for the data operation); 
accessing, from a volatile memory component, a second L2P table comprising a mapping between logical addresses and physical addresses in the second portion of the memory device ([0032], the first stage of the L2P mapping table may be the partition table 312 {a second L2P table} that is stored in the byte-rewritable memory 214. The second stage of the L2P mapping table may be the table partitions 310 {first L2P table} that are stored in the block-erasable NVM 218 {second portion of the memory device}); 
identifying an entry in the second L2P table corresponding to the logical address ([0034], the SSD controller can determine in a partition table 312 {a second L2P table} stored in the byte-rewritable memory 214, a location in the block-erasable NVM 218 for storing an L2P table partition {a portion of the first L2P table} that stores the L2P entry for the logical address;
[0037], a partition table 802 is used to index a plurality of L2P table partitions stored in the block-erasable NVM 218… To speed up access of the L2P table partitions, one or more L2P table partitions (e.g., partition 3) may be cached in the byte-rewritable memory 214, which has faster access than the block-erasable low latency NVM 218. After a table partition is cached in the byte-rewritable memory 214, the partition table index {the entry in the L2P table} points to the cached table partition instead of the block-erasable NVM 218. Therefore, access to the block-erasable NVM 218 may be reduced); 
Although Myran teaches a read cache to store L2P mappings for quick access ([0037], After a table partition is cached in the byte-rewritable memory 214, the partition table index {the entry in the L2P table} points to the cached table partition instead of the block-erasable NVM 218. Therefore, access to the block-erasable NVM 218 may be reduced), 
Myran does not explicitly teach read cache table.
In an analogous art of address translation, Bodas teaches a read cache table (Fig. 3, level-1 pre-screen cache table 41 {read cache table}; [0039], The full key is stored in higher levels of the lookup cache. Each entry in level-1 cache 41 has a corresponding entry in level-2 cache 51. The index from hash engine 68 can be combined with an entry number of the entry within the bucket as an index into level-2 cache 51 to select second-level entry 50;
[0037], When one of the entries in the bucket selected by the index has a tag that matches the 32 hash bits from hash engine, a matching entry is found in level-1 cache 41;
[0035], FIG. 3 shows a three-level lookup cache and hashing of the input key... The hash function can produce a fixed-width output from variable-width inputs since it performs functions that combine data from many bits. For example, the lowest 19 bits of the 128-bit hash from hash engine 68 can be extracted as the 19-bit index. This index selects one of 219 (512K) sets or buckets of entries in the lookup cache).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Myran, Gorobets and Lee and Bodas before them, to improve Myran’s partition table index {the entry in the L2P table} may point to the cached table partition {read cache} instead of the block-erasable NVM 218) for quick access to map from a logical address to a physical address with Bodas’ pre-screen cache table {read cache table} by hashing of the input key to find a matching entry in level-1 pre-screen cache table {read cache table} to determine whether a target L2P mapping has been cached in the L2P mapping read cache.  
The motivation of doing so would be for the benefits of pre-screening of entries in the larger read cache to determine whether a L2P mapping has been cached in the read cache by hashing of the input key (e.g., logical address) that quickly searching a smaller level-1 cache table (e.g., read cache table) (Bodas, [0044], The smaller tag field 36 in entry 40 in level-1 cache 41 allows for a smaller memory to be used for level-1 cache 41, resulting in faster access than for level-2 cache 51. The smaller hashed key in tag field 36 allows for quick pre-screening of entries in a bucket).
The combination of Myran, Gorobets and Lee and Bodas further teaches
determining whether the entry in the second L2P table points to a read cache table stored in the volatile memory component (Bodas, [0039], Each entry in level-1 cache 41 has a corresponding entry in level-2 cache 51. The index from hash engine 68 can be combined with an entry number of the entry within the bucket as an index into level-2 cache 51 to select second-level entry 50; Myran, [0037], After a table partition is cached in the byte-rewritable memory 214, the partition table index {the entry in the L2P table} points to the cached table partition instead of the block-erasable NVM 218. Therefore, access to the block-erasable NVM 218 may be reduced); 
based on determining the entry does not point to the read cache table, identifying, based on the entry in the second L2P table, a physical location within the SLC portion of the memory device, the physical location within the SLC portion of the memory device corresponding to a portion of the first L2P table that specifies a physical address within the QLC portion of the memory device that corresponds to the logical address (
Myran, Fig. 3 & [0034], the SSD controller can determine in a partition table 312 {a second L2P table} stored in the byte-rewritable memory 214, a location in the block-erasable NVM 218 for storing an L2P table partition {a portion of the first L2P table} that stores the L2P entry for the logical address;
Myran, [0037], After a table partition is cached in the byte-rewritable memory 214, the partition table index {the entry in the L2P table} points to the cached table partition instead of the block-erasable NVM 218. Therefore, access to the block-erasable NVM 218 may be reduced;
Upon the broadest reasonable interpretation, accessing to the block-erasable NVM 218 is performed if partition table index {the entry in the L2P table} does not point to the cached table partition); 
identifying, based on the portion of the first L2P table, the physical address within the QLC portion of the memory device that corresponds to the logical address (Myran, [0034], with reference to FIG. 2, the partition table entry P0 points to the L2P table partition 0 {portion of the first L2P table} that stores the L2P entry for LBA 0 in the NAND array. Then, at block 504, the SSD controller can determine in the L2P table partition a physical address (e.g., PADDR[0]) mapped to the logical address); 
based on accessing the portion of the first L2P table, adding a new entry to the read cache table that is logically linked to a chunk of read cache in which the portion of the first L2P table is cached (
Bodas, [0039], Each entry in level-1 cache 41 has a corresponding entry in level-2 cache 51.
Upon the broadest reasonable interpretation, a new entry is added to level-1 cache {the read cache table} that is logically linked to a chunk of read cache in the level-2 cache {read cache} because each entry in level-1 cache 41 has a corresponding entry in level-2 cache;
Myran, [0037], After a table partition is cached in the byte-rewritable memory 214, the partition table index {the entry in the L2P table} points to the cached table partition); and
performing the host-initiated operation at the physical address within the QLC portion of the memory device that corresponds to the logical address specified by the request (Fig. 4 & [0033], At block 406, the SSD controller performs the data operation in the NAND array based on the physical address).
Regarding independent claim(s) 11, Myran teaches a method ([0020], systems and methods are provided for operating a solid state drive (SSD) using a two-stage logical-to-physical (L2P) address mapping table) comprising: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1). Additionally, Myran teaches accessing the portion of the first L2P table from the physical location within the second portion of the memory device (Fig. 8 & [0037], a partition table 802 is used to index a plurality of L2P table partitions stored in the block-erasable NVM 218; [0039], The partition table 312 includes a plurality of indexes (e.g., P0, P1, P2 . . . ) corresponding to the plurality of table partitions 310 (see FIG. 3)).
Regarding independent claim(s) 20, Myran teaches a computer-readable storage medium comprising instructions that, when executed by a processing device, configure the processing device to perform operations ([0020], systems and methods are provided for operating a solid state drive (SSD) using a two-stage logical-to-physical (L2P) address mapping table; [0023], implemented using software …and hardware configured to perform the various functionality) comprising: … (Claim recites substantially the same limitations as in claims 1 and 11, and is therefore rejected for the same reasons set forth in the analysis of claims 1 and 11).
Regarding claim(s) 2 and 12, Myran in view of Gorobets, Lee and Bodas further teaches wherein: the physical address within the QLC portion of the memory device is a first physical address (Myran, [0022], The SSD controller maintains an L2P mapping table that maps logical addresses (e.g., logical block addresses or LBAs) to physical addresses (e.g., physical block addresses or PBAs) {first physical address} on the NAND storage;
[0027], Using indirection addressing, the host 102 may use a logical block address (LBA) to address data stored in the NAND array 216 {QLC portion; 
Note that, Myran in view of Gorobets and Lee teaches the NAND storage used for main storage is realized by QLC as discussed above}, and each logical address maps to the physical address {first physical address} of a single block of data 302 (e.g., LBA 0, LBA 1, and LBA 32 are illustrated in FIG. 3) that is stored in the NAND array 216…The physical addresses (L2P table entries) of the data are stored in the block-erasable low latency NVM 218 {SLC portion; Note that, Myran in view of Gorobets and Lee teaches SLC }. The L2P table entries are grouped into table partitions); the identifying of the physical location within the SLC portion of the memory device comprises identifying a second physical address corresponding to the physical location within the SLC portion ([0037], a partition table 802 {first L2P table} is used to index a plurality of L2P table partitions stored {a second physical address} in the block-erasable NVM 218 {SLC portion}… To speed up access of the L2P table partitions, one or more L2P table partitions (e.g., partition 3) may be cached in the byte-rewritable memory 214).
Regarding claim(s) 3 and 13, Myran further teaches wherein: the first L2P table uses a first indirection unit size; and the second L2P table uses a second indirection unit size (Fig. 8 & [0037], a partition table 802 is used to index a plurality of L2P table partitions stored in the block-erasable NVM 218; [0039], The partition table 312 includes a plurality of indexes (e.g., P0, P1, P2 . . . ) corresponding to the plurality of table partitions 310 (see FIG. 3). 
Note that a second indirection unit size corresponds to the size of indexes whereas a first indirection unit size corresponds to the size of table partitions).  
Regarding claim(s) 4 and 14, Myran further teaches wherein the second indirection unit size is smaller than the first indirection unit size (Fig. 8 & [0037], a partition table 802 is used to index a plurality of L2P table partitions stored in the block-erasable NVM 218; [0039], The partition table 312 includes a plurality of indexes (e.g., P0, P1, P2 . . . ) corresponding to the plurality of table partitions 310 (see FIG. 3). Note that the second indirection unit size corresponding to the size of indexes is smaller than the first indirection unit size corresponding to the size of table partitions).  
Regarding claim(s) 5, Myran further teaches wherein the operations further comprise: accessing the portion of the first L2P table from the physical location within the second portion of the memory device ([0037], a partition table 802 is used to index a plurality of L2P table partitions stored in the block-erasable NVM 218).  
Regarding claim(s) 7 and 16, Myran and Bodas further teaches a read cache comprising multiple chunks to cache portions of the first L2P table (Myran, [0029], the SSD controller may cache one or more table partitions 314 {multiple chunks} in the byte-rewritable memory 214. The SSD may select the partition(s) to be cached based on a known access pattern to the L2P table in response to a host read or write operation), wherein the operations further comprise adding the accessed portion of the first L2P table to the read cache based on determining the entry in the second L2P table does not point to the read cache table (Myran, [0037], one or more L2P table partitions (e.g., partition 3) may be cached in the byte-rewritable memory 214 {read cache}, which has faster access than the block-erasable low latency NVM 218. After a table partition is cached in the byte-rewritable memory 214, the partition table index points to the cached table partition instead of the block-erasable NVM 218; Upon the broadest reasonable interpretation,  a L2P table partition is cached in the read cache upon a cache miss {entry in the second L2P table does not point to the read cache table};
Bodas, [0039], Each entry in level-1 cache 41 has a corresponding entry in level-2 cache 51).  
Regarding claim(s) 8 and 17, Bodas in view of Myran, Gorobets, and Lee further teaches wherein a size of each chunk in the multiple chunks corresponds to an indirection size of the second L2P table (Myran teaches in Fig 8, P3 in Partition table 802 may point to cached partition 3, wherein multiple chunks are stored in each table partition as shown in [0027] & FIG. 3, a table partition includes a group of 32 linear L2P table entries. In one example, the first L2P entry (e.g., PADDR[0]) in table partition 0 stores the physical address of LBA 0;  
Bodas teaches pre-screen cache table {read cache table} by hashing of the input key {logical address associated with the host-initiated operation directed at the first portion of the memory device} to find a matching entry {entry number} in level-1 pre-screen cache table as shown in [0035], FIG. 3 shows a three-level lookup cache and hashing of the input key {logical address associated with the host initiated operation}... The hash function can produce a fixed-width output from variable-width inputs since it performs functions that combine data from many bits; [0037], When one of the entries in the bucket selected by the index has a tag that matches the 32 hash bits from hash engine, a matching entry is found in level-1 cache 41; 
[0057], Various addressing schemes can be used, and the level-3 extensions may also have to be accessed to get the full key for longer key lengths. The full key(s) from the level-2 and level-3 entries are compared to the input key to determine if a full key match has occurred;
[0069], The level-1 entry number for the matching level-1 entry in the bucket is combined with the bucket index such as by concatenating lower address bits or adding. This level-1 entry index is multiplied by the size of level-2 entries by multiplier 132 and added by adder 122 to the starting address of the section in level-2 cache 51, which is generated by multiplier 134 and adder 112 from the section number in section field 16, the level-2 section size, and the level-2 base address of level-2 cache S1. 
Upon the broadest reasonable interpretation, the combination of Myran, Bodas teaches the size of level-2 entries {chunk size} corresponds to an indirection size of the L2P table because the size of level-2 entries {chunk size} is smaller than the longer full key length that is used in a level-3 table).
Regarding claim(s) 9 and 18, Myran further teaches wherein the host-initiated operation comprises one of: a read operation, a write operation, or an erase operation (claim 5,  wherein the command comprises, at least one of a program command for writing data to a page of the NAND array; or a read command for reading data from a page of the NAND array).  
Regarding claim(s) 10 and 19, Myran further teaches wherein the volatile memory component comprises one of: dynamic random-access memory (DRAM) or holographic random-access memory (HRAM) ([0032], In some embodiments, the first stage of the L2P mapping table may be stored in byte-rewritable volatile storage (e.g., DRAM)).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Myran et al. (US 2019/0339904; hereinafter Myran) in view of Gorobets et al. (US 2012/0297118; hereinafter Gorobets), further in view of Lee  (US 2020/0034299), further in view of Bodas et al.  (US 2004/0117600; hereinafter Bodas), further in view of Klimov (US 2022/0292015).
Regarding claim(s) 6 and 15, although Bodas teaches cache replacement algorithms to replace an existing entry on a cache miss ([0052], LRU byte 44 contains least-recently-used information to aid in selecting one of the entries in a bucket for replacement on a miss. A pseudo-LRU scheme can be used, or a more exact LRU, or some other scheme such as a timestamp), Myran, Gorobets, Lee and Bodas do not explicitly teach randomly selecting an existing entry for replacement. 
In an analogous art of cache management, Klimov teaches randomly selecting an existing entry for replacement ([0023], A victim selection policy may be implemented using counters. For example, a round-robin or cyclic replacement might use a counter (the victim counter) that cycles through the available ways of the cache (the number of lines in the set for an associative cache) and cycles back to 0 when it reaches the maximum number of ways. A pseudo-random replacement strategy randomly selects the next cache line in a set to replace).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Myran, Gorobets, Lee, Bodas and Klimov before them, to improve Bodas’ cache replacement policy, e.g., LRU scheme with Klimov’s randomly selecting the next cache line to replace because the randomly selecting for  replacement strategy is very common in the field and simple to implement.
Thus, the combination of Myran, Gorobets, Lee, Bodas and Klimov teaches wherein the adding of the new entry to the read cache table comprises: randomly selecting an existing entry in the read cache table; and replacing the existing entry in the read cache table with the new entry (
Klimov, [0023], a round-robin or cyclic replacement might use a counter (the victim counter) … A pseudo-random replacement strategy randomly selects the next cache line in a set to replace;
Bodas, [0039], The full key is stored in higher levels of the lookup cache. Each entry in level-1 cache 41 has a corresponding entry in level-2 cache 51; [0052], LRU byte 44 contains least-recently-used information to aid in selecting one of the entries in a bucket for replacement on a miss. A pseudo-LRU scheme can be used, or a more exact LRU, or some other scheme such as a timestamp).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-12, and 15-20 rejected on the ground of nonstatutory double patenting as being anticipated by claims of co-pending application No. 17/203,017 (hereinafter Appl-017). Additionally, Claims 3-4 and 13-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of No. 17/203,017 (hereinafter Appl-017) in view of Myran et al. (US 2019/0339904; hereinafter Myran).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated as shown below:
Regarding independent claim 1 (similarly, claims 11, 20): 
A system comprising: a memory device comprising a quad-level cell (QLC) portion and a single level cell (SLC) portion, the QLC portion comprising multiple QLCs, the SLC portion comprising multiple SLCs (Appl-017 claim 1, claim 9), 
the second portion storing a first logical to physical (L2P) table comprising a mapping between logical addresses and physical addresses in the first portion of the memory device (Appl-017 claim 1: a logical to physical (L2P) table comprising a mapping between logical addresses and physical addresses in a second portion of the memory device); and a processing device coupled to the memory device, the processing device configured to perform operations (Appl-017 claim 1: a processing device coupled to the memory device) comprising: 
receiving a request specifying a logical address associated with a host-initiated operation directed at the first portion of the memory device (Appl-017 claim 1: receiving a request specifying a logical address associated with a host-initiated operation directed at a first portion of the memory device); 
accessing, from a volatile memory component, a second L2P table comprising a mapping between logical addresses and physical addresses in the second portion of the memory device (Appl-017 claim 1: accessing, from a volatile memory component, a logical to physical (L2P) table comprising a mapping between logical addresses and physical addresses in a second portion of the memory device); 
determining whether the entry in the second L2P table points to a read cache table stored in the volatile memory component; based on determining the entry does not point to the read cache table, identifying, based on the second L2P table, a physical location within the second portion of the memory device, the physical location within the second portion of the memory device corresponding to a portion of the first L2P table that specifies a physical address within the first portion of the memory device that corresponds to the logical address (Appl-017
claim 1: identifying an entry in the L2P table that corresponds to the logical address; determining the entry in the L2P table points to an entry in a read cache table;
claim 4: the L2P table is a first L2P table; and the second portion of the memory device stores a second L2P table comprising a mapping between logical addresses and physical addresses in the first portion of the memory device;
claim 6); 
identifying, based on the portion of the first L2P table, the physical address within the first portion of the memory device that corresponds to the logical address (Appl-017 claim 1: identifying, based on the chunk of the read cache corresponding to the chunk address, a physical address that corresponds to the logical address specified by the request, the physical address corresponding to a physical location in the first portion of memory device); 
based on accessing the portion of the first L2P table, adding a new entry to the read cache table that is logically linked to a chunk of read cache in which the portion of the first L2P table is cached (claim 6);
and performing the host-initiated operation at the physical address within the first portion of the memory device that corresponds to the logical address specified by the request (Appl-017 claim 1: performing the host-initiated operation at the physical location within the first portion of the memory device corresponding the physical address that corresponds to the logical address specified by the request).
Regarding claims 2 and 12, the physical address within the QLC portion of the memory device is a first physical address; the identifying of the physical location within the SLC portion of the memory device comprises identifying a second physical address corresponding to the physical location within the SLC portion (Appl-017 claim 9).
Regarding claims 5, wherein the operations further comprise: accessing the portion of the first L2P table from the physical location within the second portion of the memory device (Appl-017 claim 5, accessing a portion of the second L2P table from the second portion of the memory device identified based on the second entry in the first L2P table).
Regarding claim(s) 6 and 15, wherein the adding of the new entry to the read cache table comprises: randomly selecting an existing entry in the read cache table; and replacing the existing entry in the read cache table with the new entry (Appl-017 claim 5; claim 6; claim 7).  
Regarding claim(s) 7 and 16,  comprising a read cache comprising multiple chunks to cache portions of the first L2P table, wherein the operations further comprise adding the accessed portion of the first L2P table to the read cache based on determining the entry in the second L2P table does not point to the read cache table (Appl-017 claim 5).  
Regarding claim(s) 8 and 17, wherein a size of each chunk in the multiple chunks corresponds to an indirection size of the second L2P table (Appl-017 claim 2).
Regarding claims 9 and 18, wherein the host-initiated operation comprises one of: a read operation, a write operation, or an erase operation (Appl-017 claim 10).  
Regarding claims 10 and 19, wherein the volatile memory component comprises one of: dynamic random-access memory (DRAM) or holographic random-access memory (HRAM) (Appl-017 claim 11).
Regarding claim(s) 3 and 13, Appl-017 does not explicitly teach, in an analogous art of address translation, Myran teaches wherein: the first L2P table uses a first indirection unit size; and the second L2P table uses a second indirection unit size (Fig. 8 & [0037], a partition table 802 is used to index a plurality of L2P table partitions stored in the block-erasable NVM 218; [0039], The partition table 312 includes a plurality of indexes (e.g., P0, P1, P2 . . . ) corresponding to the plurality of table partitions 310 (see FIG. 3). Note that a second indirection unit size corresponds to the size of indexes whereas a first indirection unit size corresponds to the size of table partitions).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Appl-017 and Myran before them, to incorporate Myran’s partition table using a smaller unit size (e.g., indexes) whereas table partitions using a larger unit size for the benefits that partition table can be stored in RAM for high speed lookup.
Regarding claim(s) 4 and 14, the combination of Appl-017 and Myran further teaches wherein the second indirection unit size is smaller than the first indirection unit size (Myran, Fig. 8 & [0037], a partition table 802 is used to index a plurality of L2P table partitions stored in the block-erasable NVM 218; [0039], The partition table 312 includes a plurality of indexes (e.g., P0, P1, P2 . . . ) corresponding to the plurality of table partitions 310 (see FIG. 3). Note that the second indirection unit size corresponding to the size of indexes is smaller than the first indirection unit size corresponding to the size of table partitions).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138